Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 02, 2021 has been entered. Claims 1-8 remain pending in the application. Applicant’s amendments to the claims have overcome each objection and 112(f) claim interpretation previously set forth in the Non-Final Office Action mailed December 11, 2020. Applicant’s amendments to the claims 4-5 have overcome the 112(b) rejection previously set forth in the Non-Final Office Action. However, for clarification, the use of “a section of the median strip” is being interpreted as an absence of the median strip between two portions of the median strip.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding claim 1, claim 1 recites a surroundings monitoring device, comprising:
at least one memory storing instructions; and
at least one processor configured to execute the instructions to:
determine whether or not there is a median strip in a road near a vehicle based on a recognition result generated using sensor data associated with the vehicle; and 
in a case that the vehicle reaches a crossroad crossing a road on which the vehicle is travelling and a case of determining that there is the median strip in the crossroad, estimate that a plurality of lanes among lanes included in the crossroad are in a same progression direction, the plurality of lanes in front of the median strip in a case that is viewed from the vehicle.
Under Step 1, claim 1 is a device or machine.
determine whether or not there is a median strip in a road near a vehicle based on a recognition result” and “in a case that the vehicle reaches a crossroad crossing a road on which the vehicle is travelling and a case of determining that there is the median strip in the crossroad, estimate that a plurality of lanes among lanes included in the crossroad are in the same progression direction, the plurality of lanes in front of the median strip in a case that is viewed from the vehicle” fall under the abstract idea of a mental process. A person can determine the presence of a median strip in a road near a vehicle based on received sensor data. For example, if the person receives a positive notification from the median strip detection system then they would then determine that a median strip is present at the intersection. Once the person has determined the presence of a median strip in a road near a vehicle at the intersection, the person could then estimate which direction the lanes are traveling in based on the median strip and their knowledge of traffic flow for their respective region. Additionally, the person can visually observe the road and determine if there is a median strip present. 
Under Step 2A Prong 2, the additional elements are the determination and estimation being performed by “at least one memory storing instructions; and at least one processor configured to execute the instructions” and “using sensor data associated with the vehicle”. The additional element of a processor does not integrate the abstract idea into a practical application because the processor is merely a tool being used to perform the abstract idea. The additional element of “using sensor data associated with the vehicle” does not integrate the abstract idea into a practical 
Under Step 2B, the additional elements are the determination and estimation being performed by “at least one memory storing instructions; and at least one processor configured to execute the instructions” and the determination “based on a recognition result generated using sensor data associated with the vehicle”. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) the processor is merely a tool being used to perform the abstract idea, and 2) determination based on sensor data amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Regarding claim 2, the limitation determine whether or not there is a section of the median strip of the crossroad in front of the vehicle, and 
in a case of determining that there is a section of the median strip of the crossroad in front of the vehicle, determine that progression in a direction opposite to the same progression direction in the crossroad behind the median is possible is also part of the abstract idea of Step 2A Prong 1. A person could determine that there is a median strip in front of the vehicle they are driving and estimate that the lanes on the opposite side of the median strip are going in an opposite direction from the lanes on the immediate side. Therefore, the claim recites an abstract idea, this judicial exception is not integrated into a practical application, and the claim does not include additional 

Regarding claim 3, the limitation determine whether or not there is a section of the median strip of the crossroad front of the vehicle, and 
in a case of determining that there is a section of the median strip of the crossroad in front of the vehicle, determine that progression in the same progression direction in front of the median strip is possible is also part of the abstract idea of Step 2A Prong 1. A person could determine that there is a median strip in front of the vehicle they are driving and estimate that the lanes on the front side of the median strip had the same progression direction. Therefore, the claim recites an abstract idea, this judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons similar to those recited in the rejection of claim 1.

Regarding claim 4, the limitation in a case of recognizing one end portion of a first median strip of the median strip and one end portion of a second median strip of the median strip, the two end portions which are spaced a predetermined distance or more from each other, determine that there is a section of the median strip is also part of the abstract idea of Step 2A Prong 1. Someone could look at a median strip and recognize that there were two end points spaced a predetermined distance or more from each other. Therefore, the claim recites an abstract idea, this judicial exception is not integrated into a practical application, and the claim does not include additional 

Regarding claim 5, the limitation in a case that the predetermined distance between the two end portions is equal to or greater than a width of a vehicle serving as a reference, determine that there is a section of the median strip is also part of the abstract idea of Step 2A Prong 1. Someone could determine that the section of the median strip between the two end points was greater than or equal to the width of a car. This is a determination drivers make while they are driving. Therefore, the claim recites an abstract idea, this judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons similar to those recited in the rejection of claim 1.

Regarding claim 6, the limitation of on a basis of a progression direction of other vehicles traveling in the plurality of lanes in front of the median strip in a case that is viewed from the vehicle, increase certainty that the plurality of lanes in front of the median strip in a case that is viewed from the vehicle are in the same progression direction is also part of the abstract idea of Step 2A Prong 1. Someone could see cars driving in a certain direction on the road and be more certain of the direction of the road. Therefore, the claim recites an abstract idea, this judicial exception is not integrated into a practical application, and the claim does not include additional elements that are 

Regarding claim 7, claim 7 recites a surroundings monitoring method that is executed by a computer mounted in a vehicle, the surroundings monitoring method comprising:
determining whether or not there is a median strip in a road near a vehicle based on a recognition result generated using sensor data associated with the vehicle; and 
in a case that the vehicle reaches the crossroad crossing a road on which the vehicle is travelling and in a case of determining that there is the median strip in the crossroad, estimate that a plurality of lanes among lanes included in the crossroad are in a same progression direction, the plurality of lanes in front of the median strip in a case that is viewed from the vehicle.
Under Step 1, claim 1 is a method.
Under Step 2A Prong 1, Claim recites a judicial exception: an abstract idea. The claim recites “determining whether or not there is a median strip in a road near a vehicle based on a recognition result generated” and “in a case that the vehicle reaches a crossroad crossing a road on which the vehicle is travelling and in a case of determining that there is the median strip in the crossroad, estimate that a plurality of lanes among lanes included in the crossroad are in the same progression direction, the plurality of lanes in front of the median strip in a case that is viewed from the vehicle” fall under the abstract idea of a mental process. A person can determine the presence of a median strip in a road near a vehicle based on received sensor data. For example, if the person 
Under Step 2A Prong 2, the additional elements are the determination and estimation being performed by “a computer mounted in a vehicle” and “using sensor data associated with the vehicle”. The additional element of computer mounted in a vehicle does not integrate the abstract idea into a practical application because the computer is merely a tool being used to perform the abstract idea. The additional element of “using sensor data associated with the vehicle” does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B, the additional elements are the determination and estimation being performed by “a computer mounted in a vehicle” and “using sensor data associated with the vehicle”. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) the computer is merely a tool being used to perform the abstract idea, and 2) determination based on sensor data amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Regarding claim 8, claim 8 recites a computer-readable non-transitory storage medium storing a program, the program causing a computer installed in a vehicle to:
determine whether or not there is a median strip in a road near a vehicle based on a recognition result generated using sensor data associated with the vehicle; and 
in a case that the vehicle reaches a crossroad crossing a road on which the vehicle is travelling and a case of determining that there is the median strip in the crossroad, estimate that a plurality of lanes among lanes included in the crossroad are in a same progression direction, the plurality of lanes in front of the median strip in a case that is viewed from the vehicle.
Under Step 1, claim 1 is a device or machine.
Under Step 2A Prong 1, Claim recites a judicial exception: an abstract idea. The claim recites “determine whether or not there is a median strip in a road near a vehicle based on a recognition result generated” and “in a case that the vehicle reaches a crossroad crossing a road on which the vehicle is travelling and a case of determining that there is the median strip in the crossroad, estimate that a plurality of lanes among lanes included in the crossroad are in the same progression direction, the plurality of lanes in front of the median strip in a case that is viewed from the vehicle” fall under the abstract idea of a mental process. A person can determine the presence of a median strip in a road near a vehicle based on received sensor data. For example, if the person receives a positive notification from the median strip detection system then they would then determine that a median strip is present at the intersection. Once the person has determined the presence of a median strip in a road near a vehicle at the intersection, 
Under Step 2A Prong 2, the additional elements are the determination and estimation being performed by “a computer-readable non-transitory storage medium storing a program, the program causing a computer installed in a vehicle” and “using sensor data associated with the vehicle”. The additional element of a program in a computer installed in a vehicle does not integrate the abstract idea into a practical application because the computer is merely a tool being used to perform the abstract idea. The additional element of “using sensor data associated with the vehicle” does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B, the additional elements are the determination and estimation being performed by “a computer-readable non-transitory storage medium storing a program, the program causing a computer installed in a vehicle” and the determination “using sensor data associated with the vehicle”. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) the computer is merely a tool being used to perform the abstract idea, and 2) determination based on sensor data amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive with regards to the 35 U.S.C. 101 rejection of claims 1-8. Applicant argues that a surroundings monitoring device determining whether or not there is a median strip in a road near a vehicle based on a recognition result generated using sensor data associated with the vehicle cannot be practically applied or performed as a mental process. As explained above, the determination of the median strip can be considered to be a mental process with the result being generated using sensor data amounting to mere necessary data gathering, which is insignificant extra-solution activity to the judicial exception (MPEP 2106.05). 
Applicant further argues that the Specification discloses the device including an “object recognition device 16 [that] performs a sensor fusion process on detection results of some or all of the camera 10, the radar device 12, and the finder 14 to recognize a position, type, speed, and the like of an object”. However, the claims do not disclose an object recognition device or a sensor fusion process. Limitations of the specification cannot be read into the claims (MPEP 2111.01).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIELLE MARIE JACKSON/           Examiner, Art Unit 3666                       
/ABBY Y LIN/           Supervisory Patent Examiner, Art Unit 3666